RICHARDSON, P. J.
In this criminal extradition proceeding the state appeals from the trial court’s order dismissing the fugitive complaint and ordering the state to accept supervision of the defendant’s probation.
Defendant was arraigned on a fugitive complaint issued under ORS 133.803. The complaint alleged him to be in violation of the conditions of his probation imposed following his conviction for burglary in Wisconsin. Wisconsin initiated the extradition proceeding because defendant had failed to contact Oregon officials to transfer supervision of his probation from Wisconsin to Oregon. At the hearing on the fugitive complaint, defendant’s counsel stated that the administrative process to transfer supervision to Oregon was under way and would take about two weeks to conclude. The court dismissed the fugitive complaint and ordered the state to accept supervision of defendant’s probation pursuant to the Uniform Act for Out-Of-State Supervision, ORS 144.610. Acceptance of an out-of-state probationer for supervision is an administrative decision, and the court had no authority in an extradition proceedings to order the state to accept supervision. Because the court acted without authority, the portion of the order requiring the state to accept supervision is vacated. The state does not claim that the court erred in dismissing the fugitive complaint.
Dismissal of the complaint is affirmed, and the portion of the judgment ordering the state to accept supervision of defendant’s probation is vacated.